                                                    2 Filed 04/09/21
                 Case 2:21-cv-00357-KJM-DB Document 4       02/25/21 Page 1 of 2
                         UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA


BRANDI B. TAYLOR ,

                              V.                              SUMMONS IN A CIVIL CASE
HEALTHCARE REVENUE RECOVERY GROUP,
LLC ,
                                                       CASE NO: 2:21−CV−00357−KJM−DB




   TO: Healthcare Revenue Recovery Group, LLC
Defendant's Address:

Healthcare Revenuee Recovery Group, LLC
dba ARS Account Resolution Services
1643 N. Harrison Pkwy
Building H, Suite 100
Sunrise, FL 33323


   YOU ARE HEREBY SUMMONED and required to serve on



Neda Farah
Farah Law, PC
265 S. Doheny Dr., Suite 102
Beverly Hills, CA 90211

an answer to the complaint which is served on you with this summons, within 21 days after
service of this summons on you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint. Any answer that you serve
on the parties to this action must be filed with the Clerk of this Court within a reasonable period
of time after service.




  KEITH HOLLAND
CLERK




  /s/ A. Benson




(By) DEPUTY CLERK                                                     ISSUED ON 2021−02−25 12:05:55 , Clerk
                                                                                 USDC EDCA
Case 2:21-cv-00357-KJM-DB Document 4 Filed 04/09/21 Page 2 of 2
